TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 22, 2018



                                       NO. 03-17-00697-CR


                                 James Andrew Flom, Appellant

                                                  v.

                                   The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 9 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Appellant shall

pay all costs relating to this appeal, both in this Court and the court below.